[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S OBJECTIONS TO ACCEPTANCE OF COMMITTEE REPORT
The Court overrules the plaintiff's objections to acceptance of Committee report.
Accordingly, judgment is entered in favor of the defendants on the complaint and in favor of the defendants on the counterclaim in accordance with the report of the attorney trial referee, and the court orders that the plaintiff and her agents, servants and employees be enjoined from obstructing or interfering with the defendants' passage or repassage over the easement premises from and to Quarry Dock Road and the Niantic River, that the plaintiff and her agents, servants and employees be enjoined from obstructing, interfering with, tearing down or otherwise removing the presently existing floating dock and ramp affixed to the retaining wall on the easement premises, or a shell storage rack similar in structure, size and location to the storage rack previously existing on the easement premises, or a walkway proposed to be placed on the easement premises leading from the ground level near the retaining wall over the stones constituting the retaining wall and connecting with the ramp leading to the floating dock. The Court further orders that the chain across the frontage of the easement premises at Quarry Dock Road be allowed to remain in place so long as it is fastened with a padlock and keys to the padlock are provided to all persons, including the plaintiff, who have a right to make use of the easement premises.
HENDEL, J. CT Page 10258